Citation Nr: 0021326	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include renal cell carcinoma of the left kidney.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a kidney 
disorder was previously denied in an August 1994 rating 
decision and in a January 1998 Board decision.

2.  Evidence received into the record since January 1998 is 
neither cumulative nor redundant and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  There is no competent medical evidence of a nexus between 
a current kidney disorder, including renal cell carcinoma of 
the left kidney, and service.


CONCLUSIONS OF LAW

1.  The January 1998 Board decision denying service 
connection for a kidney disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  Evidence received since the January 1998 Board decision 
is new and material, and the claim for service connection for 
a kidney disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
kidney disorder, to include renal cell carcinoma of the left 
kidney, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board would point out that, 
although the veteran's claim for service connection for a 
kidney disorder was denied in an August 1994 rating decision 
and in a subsequent January 1998 Board decision that is final 
under 38 U.S.C.A. § 7104(b) (West 1991), the Board agrees 
with the RO that his claim should be treated on a de novo 
basis.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996) (the Board has a legal duty to 
address whether new and material evidence has been submitted 
to reopen a claim denied in a prior final decision regardless 
of the actions of the RO).  The Board would point out that, 
subsequent to the January 1998 Board decision, in-service 
sick reports indicating medical treatment of the veteran were 
added to the record.  This evidence is neither cumulative nor 
redundant and is sufficiently significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, should the merits of the claim be reached.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) and 
(c) (1999).  As such, the Board agrees with the RO that the 
veteran's claim should be reopened.  See generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including calculi of the kidney, nephritis, 
cardiovascular-renal disease and malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Before the Board can address the merits of this case, 
however, it must be determined whether the veteran has 
presented a well-grounded claim for service connection.  The 
Board would point out that, even though this is a reopened 
claim, no prejudice to the veteran should result from the 
Board's determination of whether he has submitted a well-
grounded claim, as this question has already been addressed 
by the RO in the appealed May 1998 rating decision.  See 
generally Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 
2000); Bernard v. Brown, 4 Vet. App. 384 (1993).

In order for a claim for service connection to be well 
grounded, the claim must be shown to be at least plausible 
and capable of substantiation.  Specifically, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by evidence 
showing that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In this case, the RO has attempted to obtain the veteran's 
service medical records, with largely unsuccessful results.  
An initial response from the National Personnel Records 
Center (NPRC) in July 1994 reflects that the veteran's 
service medical records were apparently destroyed in a 1973 
fire.  Following the submission of more specific unit and 
medical treatment information from the veteran, the NPRC, in 
a September 1996 response, indicated that a further search of 
relevant military records revealed no in-service medical 
treatment of the veteran.  The RO did obtain daily sick 
reports from the veteran's military unit, dated from August 
1948 to March 1949, in November 1998, and these records 
indicate that the veteran received medical treatment on 
several occasions during service.  However, these records 
contain no information whatsoever regarding the specific 
diseases or injuries for which the veteran received treatment 
during service.  The Board is satisfied that the RO has made 
adequate efforts to obtain the service medical records of the 
veteran, given its multiple attempts to obtain information 
about in-service medical treatment.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990). 

The first evidence of record of medical treatment pertinent 
to a kidney disorder is a private medical entry from March 
1985, which indicates that the veteran was seen with 
complaints of hematuria.  An October 1985 report from Winona 
Memorial Hospital in Indianapolis indicates that the veteran 
had a history of prostatitis dating back to 1971 and 
currently suffered from pain with urination and gross 
hematuria.  Bilateral retrograde ureterograms performed at 
the St. Vincent Hospital and Health Care Center in 
Indianapolis in October 1986 revealed a slight drooping 
effect of the left kidney, with the appearance of not filling 
in the upper pole.  Subsequently, in December 1986, a renal 
computerized tomography (CT) scan revealed a definite mass in 
the left upper kidney which was confirmed as a small renal 
cell carcinoma.  In the same month, the veteran underwent a 
radical left nephrectomy.  However, neither the records of 
the cited treatment nor the subsequent medical records 
contained in the veteran's claims file, including the report 
of his March 1994 VA examination, contain any information 
suggesting a causal relationship between his current kidney 
disorder and service.

In short, there is no competent medical evidence of record of 
a nexus between the veteran's current kidney disorder and 
service, and there is also no medical evidence of record 
suggesting that the veteran incurred such a disorder within 
one year following service.  Indeed the only evidence of 
record supporting the veteran's claim is the lay evidence of 
record, including the testimony from the March 1995 VA 
hearing conducted in conjunction with his initial claim for 
service connection.  During this hearing, the veteran 
indicated that he was treated for kidney stones within 12 to 
18 months following service.

However, the veteran has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
kidney disorder, to include renal cell carcinoma of the left 
kidney, this claim must be denied as not well grounded.  In 
denying the veteran's claim as not well grounded, the Board 
would point out that the claim is being denied on the same 
basis as in the appealed May 1998 rating decision.  Since the 
veteran's claim for service connection is not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board observes that, during the March 1995 VA hearing 
conducted in conjunction with his initial claim for service 
connection, the veteran testified that a private doctor had 
told him that he had kidney stones within 12 to 18 months 
following service.  To date, however, no opinion to that 
effect has been received into the record.  In this regard, 
the Board would point out that the VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence needed to complete his application for service 
connection when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. at 
77-78.  Essentially, the veteran needs competent medical 
evidence of a relationship between his current disability and 
service, such as an opinion from the aforementioned doctor.


ORDER

A well-grounded claim not having been submitted, service 
connection for a kidney disorder, to include renal cell 
carcinoma of the left kidney, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

